DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Status of Application
Claims 1-6, 8, 9, 11, 12, 18-25, 29, and 30 are pending in this application, of which claims 1, 21, and 25 are independent. Claims 1, 4-6, 11, 20, 21, 23, and 25 are amended in this response. New claims 29 and 30 are added in this response. Claims 27 and 28 are canceled in this response filed 07/20/2021. Claims 7, 10, 13-17, and 26 were previously canceled.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-6, 8, 9, 11, 12, 18-25, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, the one or more 11 eV-1cm-2 to 4 x 1011 eV-1cm-2 in an energy range (E-Ev) of 1.0 to 1.1 eV, where Ev is a valence band maximum.
Claims 2-6, 8-9, 11-12 and 18-20 are allowed, because they depend from the allowed claim 1.  
Independent claim 21 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 21, the one or more high-k dielectric layers include Y203 directly contacting the semiconductor layer, and the semiconductor device is a capacitor, and a range of an interfacial trap densities for the capacitor measured by a room temperature conductance method, is  2 x 1011 eV-1cm-2 to 4 x 1011 eV-1cm-2 in an energy range (E-Ev) of 1.0 to 1.1 eV, where Ev is a valence band maximum.
Claims 22-24 are allowed, because they depend from the allowed claim 21.  
Independent claim 25 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 25, the semiconductor device is a capacitor, and a range of an interfacial trap densities for the capacitor measured by a room temperature conductance method, is 2 x 1011 eV-1cm-2 to 4 x 1011 eV-1cm-2 in an energy range (E-Ev) of 1.0 to 1.1 eV, where Ev is a valence band maximum.
Claims 29-30 are allowed, because they depend from the allowed claim 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895